EAGLE SERIES TRUST Eagle Mid Cap Stock Fund SUPPLEMENT DATED OCTOBER 18, 2011 TO THE CLASS R-6 SHARES PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION (“SAI”) DATED AUGUST 15, 2011 Addition of Co-Portfolio Manager Effective immediately, Scott Renner is added as a Co-Portfolio Manager of the Eagle Mid Cap Stock Fund (“Fund”).Todd McCallister and Stacey Serafini Thomas will remain in their roles as Co-Portfolio Managers of the Fund.As a result, the discussion of the Fund’s portfolio managers on page 20 of the prospectus should be replaced in its entirety with the following: Portfolio Managers | Todd McCallister, Ph.D., CFA®, Stacey Serafini Thomas, CFA® and Scott Renner are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund’s investment portfolio.Dr.McCallister has served as the fund’s Portfolio Manager since its inception.Ms. Thomas served as the fund’s Assistant Portfolio Manager from 2000 to 2005 and as its Co-Portfolio Manager since 2005.Mr. Renner has served as the fund’s Co-Portfolio Manager since 2011. Under the “Portfolio Managers” section of the prospectus on page 35, the “Mid Cap Stock Fund” paragraph should be replaced in its entirety with the following: Mid Cap Stock Fund - Todd McCallister, Ph.D., CFA®, Managing Director and Senior Vice President of Eagle, Stacey Serafini Thomas, CFA®, Vice President of Eagle, and Scott Renner, Vice President of Eagle, are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund’s investment portfolio.Dr. McCallister joined Eagle in 1997 and has served as the fund’s Portfolio Manager since its inception in 1997.Ms. Thomas joined Eagle in 1999 and, prior to her appointment as the fund’s Co-Portfolio Manager in 2005, served as the fund’s Assistant Portfolio Manager from 2000 to 2005.Mr. Renner joined Eagle in 2007 and, prior to his appointment as the fund’s Co-Portfolio Manager in 2011, served as Senior Research Analyst on Eagle’s Small- and Mid-Cap team.Mr. Renner also was a Partner at Matador Capital Management from 1998-2007. On page 48 of the SAI, the section entitled “C. Todd McCallister and Stacey Serafini Thomas (Mid Cap Stock)” should be replaced in its entirety with the following: C. Todd McCallister, Stacey Serafini Thomas and Scott Renner (Mid Cap Stock) Todd McCallister, PhD, CFA®, Managing Director, Stacey Serafini Thomas, CFA®, and Scott Renner, are jointly responsible for the day-to-day management of Mid Cap Stock.Dr. McCallister has been a portfolio manager for Mid Cap Stock since the fund’s inception.Ms. Thomas, a Vice President with Eagle since 1999 has served as Co-Portfolio Manager of Mid Cap Stock since 2005.Mr. Renner joined Eagle in 2007 and has served as Co-Portfolio Manager of Mid Cap Stock since 2011.Prior to joining Eagle, Mr. Renner was a Partner at Matador Capital Management from 1998-2007. As of June 30, 2011, Dr. McCallister, Ms. Thomas and Mr. Renner are responsible for the day-to-day management of the following other accounts: Number ofaccounts Totalassets Registered investment companies 1 $9 million Other pooled investment vehicles 0 $0 Other accounts $3.61 billion In 1 of the 5,963 of the above “other” accounts, the advisory fee payable to Eagle is based upon the account’s performance. The assets managed that pay a performance fee are $149 million.Dr. McCallister’s, Ms. Thomas’ and Mr. Renner’s benchmarks for evaluation purposes include Lipper and Morningstar rankings for mutual fund performance and the Russell 2000® and S&P 400® MidCap indices for separate accounts along with peer group rankings such as those from Callan Associates and Mercer Investment Consulting. As of June 30, 2011, Dr. McCallister owns between $100,001 and $500,000 of the fund’s shares, Ms. Thomas owns between $50,001 and $100,000 of the fund’s shares and Mr. Renner owns between $10,001 and $50,000 of the fund’s shares. ***** INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS AND SAI FOR FUTURE REFERENCE
